IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 161 MM 2018
                                          :
                     Respondent           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
WILFREDO ORTIZ,                           :
                                          :
                     Petitioner           :


                                    ORDER



PER CURIAM

      AND NOW, this 5th day of December, 2018, the Application for Extraordinary

Relief is DENIED.